internal_revenue_service number release date index number ------------------------------------ ---------------------------------------- -------------------------------------------- ------------------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b4 plr-100848-19 date date legend decedent -------------------------- exempt trust ---------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---- exempt trust a exempt trust b exempt trust c date date year year year year --------------------------------------------------- ------------------------- -------------------------------------------- --------------------------- --------------------------------------------- ------------------------ ------------------------------ ------------------- ---------- ---------- ---------- ---------- accounting firm -------------------------------------- plr-100848-19 attorney ------------------------ dear -------------- this ruling responds to your authorized representative’s letter of date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date decedent created exempt trust an irrevocable_trust for the primary benefit of decedent’s three children the governing instrument of exempt trust directs the trustee to immediately divide the estate of exempt trust into three separate trusts to be administered and distributed by the trustee as provided in the governing instrument of exempt trust the governing instrument of exempt trust further provides that the three separate trusts shall be designated as exempt trust a exempt trust b and exempt trust c and that one-third of the trust estate of exempt trust shall be allocated to each such separate trust exempt trust exempt trust a exempt trust b and exempt trust c have generation-skipping_transfer gst potential and the governing instrument of exempt trust states decedent’s intention that each such trust be exempt from gst tax in year sec_1 through each a year ending on or before date decedent made transfers to exempt trust a exempt trust b and exempt trust c decedent relied on accounting firm to advise him on tax matters including gift_tax matters accounting firm prepared and filed timely form sec_709 united_states transfer and generation-skipping_transfer_tax returns in years prior to and after year sec_1 through to report decedent’s transfers made in years prior to and after year sec_1 through to exempt trust a exempt trust b and exempt trust c however accounting firm failed to prepare and file timely form sec_709 to report decedent’s transfers made in year sec_1 through to exempt trust a exempt trust b and exempt trust c and thus failed to properly allocate decedent’s gst_exemption to the respective transfers decedent died on date the failure to properly allocate decedent’s gst_exemption was discovered by attorney upon a review of decedent’s estate it is represented that on the date of decedent’s death decedent had sufficient gst_exemption to allocate to the transfers decedent made to exempt trust a exempt trust b and exempt trust c in year sec_1 through you request an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate decedent’s gst_exemption to these transfers plr-100848-19 law and analysis sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that for purposes of chapter the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of certain taxes and charitable deductions sec_2631 as in effect for all relevant years provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a transfer_tax return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 and such allocation will be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting plr-100848-19 comparable relief with respect to transfers made before the date of the enactment of sec_2642 sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides in part that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute and taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides that in general requests for extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-100848-19 based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied decedent’s estate is granted an extension of time of days from the date of this letter to allocate decedent’s available gst_exemption to decedent’s transfers made to exempt trust exempt trust a exempt trust b and exempt trust c in year sec_1 through the allocations will be effective as of the date of the transfers and the value of the transfers as determined for federal transfer_tax purposes will be used in determining the amount of decedent's gst_exemption to be allocated the allocation of gst_exemption should be made on form sec_709 for year sec_1 through filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati ohio a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose except as expressly provided herein we express no opinion on the federal tax consequences of the transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs special industries by melissa c liquerman melissa c liquerman chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
